                                Case 4:19-cv-07072-HSG Document 32 Filed 08/24/20 Page 1 of 2



                          1
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9                         UNITED STATES DISTRICT COURT
                          10                     NORTHERN DISTRICT OF CALIFORNIA
                          11   BERNADINE P. SIMON-VAN HOOK, Case No.: 4:19-cv-07072-HSG
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                              Plaintiff,                          [Hon. Haywood S. Gilliam, Jr.,
      L OS A NGELES




                          13                                                      Crtm. 2]
                                    v.
                          14                                                      [PROPOSED] ORDER GRANTING
                               HMS HOST FAMILY                                    STIPULATION TO CONTINUE
                               RESTAURANTS, INC. and HOST                         TRIAL DATE AND ALL TRIAL
                          15   INTERNATIONAL, INC.,                               RELATED DEADLINES
                          16                  Defendants.                         Action Filed:          10/28/2019
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                              1
                                     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE TRIAL DATE AND ALL TRIAL RELATED DEADLINES
                                                                                                          CASE NO. 4:19-CV-07072-HSG
                                 Case 4:19-cv-07072-HSG Document 32 Filed 08/24/20 Page 2 of 2



                          1          Pursuant to the Bernadine P. Simon-Van Hook (“Plaintiff”) and HMS Host
                          2    Family Restaurants, Inc.’s and Host International, Inc.’s (“Defendants”) Stipulation
                          3    and for good cause shown, the Stipulation is granted:
                          4
                                         Close of Fact Discovery from August 28, 2020 to October 30, 2020;
                          5
                                         Exchange of Opening Expert Reports from September 8, 2020 to
                          6
                                            November 10, 2020;
                          7
                                         Exchange of Rebuttal Expert Reports from September 29, 2020 to
                          8
                                            December 1, 2020;
                          9
                                         Close of Expert Discovery from November 3, 2020 to January 5, 2021;
                          10
                                         Hearing of Dispositive Motions from December 3, 2020 at 2:00 p.m.
                          11
                                            to February 4, 2021 at 2:00 p.m.;
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                         Pretrial Conference from March 2, 2021at 3:00 p.m. to May 4, 2021 at
      L OS A NGELES




                          13
                                            3:00 p.m.; and
                          14
                                         Five Day Jury Trial from March 22, 2021 at 8:30 a.m. to May 24, 2021
                          15
                                            at 8:30 a.m.
                          16
                          17         IT IS SO ORDERED.
                          18
                          19
                          20   Dated: 8/24/2020     , 2020
                                                                    HON. HAYWOOD S. GILLIAM, JR.
                          21                                        UNITED STATES DISTRICT COURT JUDGE
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                                2
                                       [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE TRIAL DATE AND ALL TRIAL RELATED DEADLINES
                                                                                                            CASE NO. 4:19-CV-07072-HSG
